1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ROSEANNE BIANCO,

 3        Worker-Appellant,

 4 v.                                                                      NO. 27,887

 5   HORROR ONE PRODUCTIONS,
 6   AXIUM INTERNATIONAL and
 7   AIG/GALLAGHER BASSETT
 8   SERVICES INC.,

 9        Employer-Insurer-Appellees.

10 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
11 Gregory D. Griego, Workers’ Compensation Judge

12 Narciso Garcia, Jr.
13 Albuquerque, NM

14 for Appellant

15 Maestas & Suggett, P.C.
16 Paul Maestas
17 Albuquerque, NM

18 for Appellees

19                            MEMORANDUM OPINION

20 KENNEDY, Judge.

21        Worker appeals a compensation order denying her benefits for psychological

22 injuries. In our notice, we proposed to affirm on the basis that there was sufficient

23 evidence to support a determination that Worker’s psychological injuries were not
 1 caused by the work-related accident. Worker has timely responded. We have

 2 considered her arguments and, finding them unpersuasive, we affirm.

 3        In our notice, we proposed to affirm the decision of the Workers’ Compensation

 4 Judge (WCJ) on the basis of his finding that the doctors’ testimony was suspect

 5 because Worker had not fully disclosed her prior history of psychological problems.

 6 Worker has responded that the WCJ made no such finding. The WCJ is required to

 7 make only such ultimate findings of fact as are necessary to support its decision.

 8 Apodaca v. Payroll Express, Inc., 116 N.M. 816, 818, 867 P.2d 1198, 1200 (Ct. App.

 9 1993). Evidentiary findings to support the ultimate factual finding are not required.

10 Griego v. Bag ‘N Save Food Emporium, 109 N.M. 287, 291, 784 P.2d 1030, 1034 (Ct.

11 Ohio App. 1989).

12        Here, the WCJ explained his ultimate findings in his written memorandum

13 opinion. Thereafter, the compensation order including the ultimate findings of fact

14 was filed. The WCJ found as ultimate fact that Worker was not entitled to medical

15 treatment for psychological care as it was not work related. RP 201] That finding is

16 supported by the evidence as explained in the opinion of the WCJ.

17        Worker contends that the doctors’ testimony regarding causation was

18 uncontradicted. [MIO 3] In fact, their testimony was contradicted by the evidence

19 that Worker had a history of psychological problems, which she had failed to disclose


                                             2
 1 to them. We have often stated that a medical expert’s testimony is only a good as the

 2 information that underlies it. See Banks v. IMC Kalium Carlsbad Potash Co., 2003-

 3 NMCA-026, ¶ 35, 135 N.M. 421, 77 P.3d 1014; Neiderstadt v. Ancho Rico Consol.

 4 Mines, 88 N.M. 48, 51, 536 P.2d 1104, 1107 (Ct. App. 1975). Where a doctor has not

 5 been given pertinent information about Worker’s pre-existing medical condition, that

 6 doctor’s testimony regarding causation cannot satisfy Worker’s burden to show

 7 causation.   Contrary to Worker’s assertion that her doctors’ testimony was

 8 uncontradicted regarding causation, the evidence established that the testimony was

 9 contradicted by Worker’s failure to give those doctors a complete psychological

10 history when she sought treatment.

11        We conclude that the evidence supports the finding that the psychological

12 injury was not work related. Therefore, for the reasons stated herein and our notice

13 of proposed disposition, we affirm.

14        IT IS SO ORDERED.


15                                        ___________________________________
16                                        RODERICK T. KENNEDY, Judge




17 WE CONCUR:
1 ___________________________
2 CELIA FOY CASTILLO, Judge


3 ___________________________
4 LINDA M. VANZI, Judge




                                2